DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 78 in FIG. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities: the claim limitations “the rear”, “the image”, and “the sides and the rear of the module” all do not have proper antecedent basis. The limitations should recite “a rear”, “an image”, and “sides and rear of the module.”  Appropriate correction is required.
Claims 3 and 18 are objected to because of the following informalities: the claim limitations “the upper ends of the vertical beams” and “the lower ends of the vertical beams” all do not have proper antecedent basis. The limitations should recite “upper ends of the vertical beams” and “lower ends of the vertical beams.” Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the claim limitation “thethe base” should be corrected to recite “the base.” Appropriate correction is required.
Misnumbered claims 12-20 been renumbered as claims 13-21 (the independent claim 12 has no issues but what should have been claim 13 was repeated as claim 12 for the second time). Further, all claims dependence in those claims should be fixed in accordance with the proper claim numbering (i.e. claim 12 changed to new claim 13 should be updated to depend from independent claim 12 and not claim 11). Appropriate correction is required. 
Claim 16 is objected to because of the following informalities: the claim limitations “the rear”, “the horizontal reflection”, and “the rear of the module” all do not have proper antecedent basis. The limitations should recite “a rear”, “a horizontal reflection”, and “a rear of the module.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Specifically, there is an independent claim 12, and then additional claims 12-20 that all depend from claim 11, which itself depends from claim 1; the claim numbering is unclear. Examiner is interpreting the dependent claims 12-20 as actually being claims 13-21 and having those depend claims depend from independent claim 12, and not dependent claim 11 (which itself depends from claim 1) so the claim sets are separate and definite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over French Patent Application Publication No.: FR3041523A1 (Ouaknine), in view of U.S. Patent Publication No.: 9,691,176 (Samson et al.) (hereinafter Samson), and in view of non-patent literature “Cantilever: My cantilever stool - designed and constructed during a wood bending workshop at University. (December 2017); https://nataliekerres.com/projects/cantilever.html” (Kerres).
Regarding claim 1, Quaknine teaches a scanning module comprising: a structure including a foot support extending horizontally and rearwardly from an upward portion, the base overhung by the foot support, the foot support having a transparent portion configured for receiving the human foot (Quaknine, FIG. 5; FIG. 8; page 4, para. 4, lines 13-21:

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    530
    661
    media_image2.png
    Greyscale
; “		 
    PNG
    media_image3.png
    193
    791
    media_image3.png
    Greyscale
”;
The foot support is shown in FIG. 5 and FIG. 8 as transparent plate 1 where a person steps on it with their feet; the transparent plate extends horizontally and rearwardly from one upward portion and side of the frame 6 (the opposite side from where the camera 7 is in the figures); the base which includes frame 6 as well is overhung by the transparent plate 1);
a mirror sloping downwardly from a front end of the foot support towards the rear, extending underneath the transparent portion and configured to reflect the image of a plantar face of the foot, as seen across the transparent portion, towards the rear (Quaknine, FIG. 3; FIG. 5; FIG. 1; FIG. 2; page 4, para. 4, lines 13-21; see above; page 4, para. 5; page 5, para. 1, lines 1-7: 

    PNG
    media_image4.png
    288
    524
    media_image4.png
    Greyscale

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
; 

    PNG
    media_image5.png
    302
    707
    media_image5.png
    Greyscale
;
“		
    PNG
    media_image6.png
    91
    815
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    166
    795
    media_image7.png
    Greyscale
”;
the mirror 3 slopes downward beneath the transparent plate 1 and reflects the image of the plantar of the foot across the transparent portion), and
	an unobstructed spacing between the foot support and the base, the unobstructed spacing bridging the sides and the rear of the module, allowing horizontal visual access to the image of the plantar face of the foot (Quaknine, FIG. 3; FIG. 5; FIG. 1; FIG. 2; page 4, para. 4, lines 13-21; page 4, para. 5; page 5, para. 1, lines 1-7; see above: 

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
;
as may be seen in FIG. 5, there is unobstructed spacing between the foot support and the base (the bottom of frame 6 where there are plurality of force sensors 8); visual access is allowed to image the plantar of the face the foot where the camera 8 may be placed inside this spacing to take images of the mirror or the transparent plane from the bottom); the spacing bridges the sides and rear of the entire module); the spacing is the opening between the mirror 3 and transparent plate 1).
	Quaknine fails to teach
	a scanning module for use in performing a computer-readable 3D surface model of a human foot with a hand-held scanner, and a C-shaped structure including a cantilevered support, a base extending horizontally and rearwardly from a bottom of the upward portion.
	Samson teaches
	a scanning module for use in performing a computer-readable 3D surface model of a human foot with a hand-held scanner (Samson, FIG. 3A; col. 5, lines 1-5; col. 5, lines 16-22; FIG. 3C; col. 5, lines 38-51: 

    PNG
    media_image8.png
    579
    533
    media_image8.png
    Greyscale
; “

    PNG
    media_image9.png
    74
    563
    media_image9.png
    Greyscale
”; “

    PNG
    media_image10.png
    168
    565
    media_image10.png
    Greyscale
”; 

    PNG
    media_image11.png
    530
    416
    media_image11.png
    Greyscale
; “

    PNG
    media_image12.png
    398
    666
    media_image12.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the scanning module of Quaknine, for use in performing a computer-readable 3D surface model of a human foot, with a hand-held scanner, as taught by Samson.
	The suggestion/motivation would have been to use “multiple scans, even hundreds, from many different directions … to obtain information about all sides of the subject; These scans each produce a depth image which have to be brought in a common reference system, a process that will be referred to herein as registration, to create a complete model inclusive of hidden faces in individual ones of the depth images” (Samson, col. 1, lines 40-50); a three-dimensional model gives more information about the foot than simply taking numerous images of a foot.
	Kerres teaches
	a C-shaped structure including a cantilevered support, a base extending horizontally and rearwardly from a bottom of the upward portion (Kerres, FIG. 1; FIG. 2:

    PNG
    media_image13.png
    588
    756
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    715
    829
    media_image14.png
    Greyscale
;
the c-shaped structure from Kerres is a stool for sitting with a cantilever attached support (the seat is attached on only one side of the upward portion of the base and extends out); the base of the stool extends horizontally and rearwardly from the bottom of the upward portion of the stool (rounded section with the middle bar).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the scanning module of Quaknine, to be designed structurally to incorporate a C-shaped structure including a cantilevered support, a base extending horizontally and rearwardly from a bottom of the upward portion. Specifically, as seen in Quaknine, the structure has a base support 6 on both sides of the module and may be redesigned to remove one side of the supports 6 and replaced with a C-shaped structure with cantilever attachment of the transparent plate 1 so there is no connection between the extended transparent plate 1 and the base 6 on one side in cantilever fashion, to the design of the stool shown in Kerres, as well as incorporating the rounded c-structure of the upward portion of Kerres in place of the supports 6 on the one side. Further, cantilever designs are well known in the art of mechanical design and may be easily incorporated into other designs.
	The suggestion/motivation would have been that cantilever designs react with a gentle springiness to any shift in weight, especially when users of the scanning module step onto the foot support with the transparent portion; further, an additional suggestion/motivation would have been the ability to get the scanner below feet to take better images with no impediments like legs.
	Therefore, it would have been obvious to combine Quaknine, with Samson and Kerres, to obtain the invention as specified in claim 1.
	Regarding claim 2, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 1, wherein the foot support includes a planar transparent pane extending transversally between horizontally-extending, cantilevered beams (Quaknine, FIG. 5; FIG. 8; page 4, para. 4, lines 13-21; see claim 1 above; as previously discussed in claim 1, Quaknine teaches the foot support including a planar transparent plane extending transversally between horizontally-extending, beams; see FIG. 5 and FIG. 8 above where the edges of the transparent plane 1 are equivalent to beams; Kerres teaches the cantilever design that when incorporated into the scanning module of Quaknine, will turn the horizontally-extending beams into horizontally-extending, cantilevered beams once the supports one side of the module (the supports 6 closer to the camera 7 shown in FIG. 5 and FIG.8 of Quaknine) are removed and the cantilever design from Kerres is incorporated).
Regarding claim 4, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 1.
Quaknine, in view of Samson, and in view of Kerres, fails to teach
wherein the base includes two horizontally-extending beams each connecting a lower end of the upward portion, on a respective side, and overhung by the foot support.
Kerres further teaches
wherein the base includes two horizontally-extending beams each connecting a lower end of the upward portion, on a respective side, and overhung by the foot support (Kerres, FIG. 1:

    PNG
    media_image13.png
    588
    756
    media_image13.png
    Greyscale
;
the bottom portion of the stool shown in FIG. 1 of Kerres has two horizontally extending beams on each respective side extending from the lower portion of the vertical rounded C-shaped base that are set on the ground and are overhung by the support (although this stool is designed for sitting it may be used as foot support as well).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the base, as taught by Quaknine, in view of Samson, and in view of Kerres, to incorporate two horizontally-extending beams each connecting a lower end of the upward portion, on a respective side, and overhung by the foot support, as further taught by Kerres.
	The suggestion/motivation for doing so would have been that the stability of the scanning module would improve due to the lower part of the base having beams extending out and sitting on the ground; this ground support helps the scanning module hold more weight properly on the transparent plate.
	Therefore, it would have been obvious to combine Quaknine, Samson, and Kerres, with Kerres further to obtain the invention as specified in claim 4.
	Regarding claim 5, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 4 wherein the mirror extends downwardly between the beams of the base (Quaknine, FIG. 5: 

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
;
as may be seen in FIG. 5 of Quaknine, the mirror 3 extends downwardly at an angle between the base of the support beams 6 on both sides of the scanning module).
Regarding claim 7, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 1 wherein the mirror extends at between 40 and 50 degrees from horizontal (Quaknine, page 6, para. 3; see FIG. 8 in claim 1 above: “

    PNG
    media_image15.png
    249
    802
    media_image15.png
    Greyscale
”).
	Regarding claim 8, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 7 wherein the mirror extends at between 42 and 48 degrees from horizontal (Quaknine, page 6, para. 3; FIG. 8; see claims 7 and 1 above).
	Regarding claim 9, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 8 wherein the mirror extends at 45 degrees from horizontal (Quaknine, page 6, para. 3; FIG. 8; see claims 7 and 1 above).
	Regarding claim 10, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 1 wherein the foot support extends at 20-24 cm in height relative to a bottom of the base (Quaknine, page 6, para. 3: “

    PNG
    media_image16.png
    249
    802
    media_image16.png
    Greyscale
”;
Although an embodiment is given where the mirror is set at an angle of 45 degrees, where the height of the scanning module is on average more than 25 cm, there is another embodiment introduced that discuses the mirror being set at an incline that is less than 45 degrees which reduces the height accordingly; therefore, Quaknine teaches being able to change the angle of the mirror as desired to set the height between 20-24 cm and not necessarily at 25 cm and greater).
	Regarding claim 17, Quaknine, in view of Samson, and view of Kerres teaches a module for imaging a foot, the module comprising a cantilevered foot support extending horizontally and rearwardly from an upward portion, and a base extending horizontally from a bottom end of the upward portion, the base overhung by the foot support, the foot support having a transparent portion, and a mirror sloping downwardly from a front end of the foot support towards the rear, underneath the transparent pane, horizontally reflecting an upward view across the transparent portion, and an unobstructed spacing between the foot support and the base (see claim 1 above). Further, Quaknine, in view of Samson, and view of Kerres, teaches an unobstructed spacing between the foot support and the base bridging both sides and the rear of the module, across which the horizontal reflection is conveyed both rearwardly and laterally (Quaknine, FIG. 5:

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
;
the spacing in between the transparent plane 1 (foot support) and the mirror 3 that is captured by the camera 7, bridges both sides (where supports 6 are) and the rear of the module (side with the camera 7); the horizontal reflection is conveyed both rearwardly toward the camera 7 and laterally up at the transparent plane because the mirror is set at an angle).
	Regarding claim 18, Quaknine, in view of Samson, and view of Kerres, teaches the module of claim 17 wherein the foot support includes a planar transparent pane extending transversally between horizontally-extending, cantilevered beams (Quaknine, FIG. 5; FIG. 8; page 4, para. 4, lines 13-21; see claim 2 above).
	Regarding claim 19, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 18 wherein the upward portion has a frame including two vertical beams each structurally connecting a corresponding one of the cantilevered beams, and a first transversal beam connecting the upper ends of the vertical beams and second transversal beam connecting the lower ends of the vertical beams, and the base includes two horizontally-extending beams each connecting a respective vertical beam lower end and overhung by a corresponding cantilevered beam of the foot support, the mirror extending downwardly at least partially between the horizontally-extending beams of the base (Quaknine, FIG. 5; Kerres, FIG. 1; see claims 3-5 above).
	Regarding claim 21, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 16 wherein the mirror extends at between 40 and 50 degrees from horizontal (Quaknine, page 6, para. 3; see claim 7 above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ouaknine, in view of Samson, in view of Kerres, and in further view of U.S. Patent Application Publication No.: 2012/0074754 (Wang).
Regarding claim 3, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 2. 
Quaknine, in view of Samson, and in view of Kerres, fails to teach 
wherein the upward portion has a frame including two vertical beams each structurally connecting a corresponding one of the cantilevered beams, and a first transversal beam connecting the upper ends of the vertical beams and second transversal beam connecting the lower ends of the vertical beams.
Wang teaches
wherein the upward portion has a frame including two vertical beams each structurally connecting a corresponding one of the cantilevered beams, a first transversal beam connecting the upper ends of the vertical beams (Wang, FIG. 1; para. [0018]: 

    PNG
    media_image17.png
    603
    463
    media_image17.png
    Greyscale
; “

    PNG
    media_image18.png
    193
    543
    media_image18.png
    Greyscale
”;
as shown in FIG. 1 of Wang above, the bamboo strips 2 are vertical beams connecting the plurality of corresponding cantilever beams extending outward from the frame and connected at the upper portion part of the frame via the reinforcing member 5C (first transversal beam) and connected at the lower portion of the frame via reinforcing member 5B (second transversal beam); each opposing far side beam at the ends of the chair are taken to be the two vertical beams; the generally accepted definition of vertical is at right angles to a horizontal plane; in a direction, or having an alignment, such that the top is directly above the bottom; therefore the vertical beams shown in FIG. 1 met the definition of vertical; as may be also seen in FIG. 1, the chair shows a C-section (bamboo strips 3) similar to the design shown in Kerres; the material (i.e. bamboo) used in Wang is not being cited in this rejection, only the structural design of the chair is).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the scanning module, as taught by Quaknine, in view of Samson, and in view of Kerres, to incorporate two vertical beams into the upward portion having a frame, such that they are structurally connecting a corresponding one of the cantilevered beams, a first transversal beam connecting the upper ends of the vertical beams, and a second transversal beam connecting the lower ends of the vertical beams as taught by Wang. Specifically, the C-design shown in Kerres may also be seen in Wang (third bamboo strips 3 in FIG. 1 of Wang); the vertical beams (second bamboo strips 2 in FIG. 1 of Wang), first transversal beam (reinforcing member 5C), and second transversal beam (reinforcing member 5B in FIG. 1 of Wang) may be added to the design of Kerres to then modify the structural design of the scanning module of Quaknine, in view of Samson. Although the material of Wang is bamboo, the design of Wang is being used in this combination and the material for the vertical beams and first transversal beam may be the same material used in Kerres. The material of Wang is not being used for this combination, only the design is.
The suggestion/motivation for doing so would have been to provide more stability and structural support when a person put the weight of their feet on the transparent plane.
Therefore, it would have been obvious to combine Quaknine, Samson, and Kerres, with Wang, to obtain the invention as specified in claim 3.
Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouaknine, in view of Samson, in view of Kerres, and in further view of Korean Patent Application Publication No.: KR20130102706A (Choi et al.) (hereinafter Choi).
Regarding claim 6, Quaknine, in view of Samson, and in view of Kerres, teaches the scanning module of claim 1.
Quaknine, in view of Samson, and in view of Kerres, fails to teach
wherein the transparent portion of the foot support is comprised of an acrylic sheet.
Choi teaches 
wherein the transparent portion of the foot support is comprised of an acrylic sheet (Choi, page 2, para. 7-8: “

    PNG
    media_image19.png
    229
    1094
    media_image19.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the transparent portion of the foot support, as taught by Quaknine, in view of Samson, and in view of Kerres, to be comprised of an acrylic sheet, as taught by Choi.
The suggestion/motivation for doing so would have been that acrylic is a transparent plastic material with outstanding strength, stiffness, and optical clarity, as well as having way more impact resistance compared to other transparent materials, such as glass; this sturdiness from acrylic would allow someone to put the entire weight of their foot on the scanning module for better 3D modeling of the plantar face of the foot.
Therefore, it would have been obvious to combine Quaknine, Samson, and Kerres, with Choi, to obtain the invention as specified in claim 6.
Regarding claim 20, Quaknine, in view of Samson, and in view of Kerres, and in view of Choi, teaches the scanning module of claim 16 wherein the transparent portion of the foot support is comprised of an acrylic sheet (Choi, page 2, para. 7-8; see claim 6 above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouaknine, in view of Samson, in view of Kerres, and in further view of U.S. Patent Application Publication No.: 2018/0235508 (Cosentino et al.) (hereinafter Cosentino).
Regarding claim 11, Ouaknine, in view of Samson, in view of Kerres, teaches the scanning module of claim 1.
Ouaknine, in view of Samson, in view of Kerres, fails to teach
wherein the foot support measures between 35 and 55 cm in transversal width, from one of the sides to the other.
Cosentino teaches
wherein the foot support measures between 35 and 55 cm in transversal width, from one of the sides to the other (Cosentino, para. [0335]-[0336]: “

    PNG
    media_image20.png
    364
    674
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    337
    677
    media_image21.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the foot support, as taught by Quaknine, in view of Samson, and in view of Kerres, to be measured between 35 and 55 cm in transversal width, from one of the sides to the other, as taught by Cosentino.
The suggestion/motivation would have been to “help[s] ensure that any given subject's feet are provided at a consistent position … each time the system is used; this provides reproducible positioning, which in turn reduces variations between successive measurements that could be caused by changes in foot position” (Cosentino, para. [0339], lines 4-11).
Therefore, it would have been obvious to combine Quaknine, Samson, and Kerres, with Cosentino, to obtain the invention as specified in claim 11.
Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, in view of Ouaknine.
Regarding claim 12, Samson teaches a method of scanning a foot with a hand-held scanner and a scanning module, the method comprising: positioning a person's foot directly against a raised transparent support, (Samson, FIG. 3A; FIG. 3B; col. 5, lines 1-5; col. 5, lines 16-22: 

    PNG
    media_image22.png
    585
    539
    media_image22.png
    Greyscale
; 
    PNG
    media_image23.png
    549
    396
    media_image23.png
    Greyscale
; “

    PNG
    media_image9.png
    74
    563
    media_image9.png
    Greyscale
”; “

    PNG
    media_image24.png
    168
    565
    media_image24.png
    Greyscale
”);
using the hand-held scanner, obtaining a plurality of unobstructed depth images of a dorsal portion of the immobilized foot directly, from corresponding different points of view relative to a ground reference, including moving the hand-held scanner around the immobilized foot while maintaining the hand-held scanner above the plane of the transparent support (Samson, FIG. 3A; see above; col. 5, lines 22-27: “

    PNG
    media_image25.png
    140
    546
    media_image25.png
    Greyscale
”);
using the hand-held scanner, obtaining a plurality of unobstructed depth images of a plantar portion of the immobilized foot indirectly, via the transparency of the transparent support, from corresponding different points of view relative to a ground reference, including moving the hand-held scanner from one side of the scanning module to a rear side of the scanning module (Samson, col. 5, lines 27-37:

    PNG
    media_image26.png
    245
    536
    media_image26.png
    Greyscale
”;
the underside of the foot 12 is indirectly scanned across the transparent pane 20; and the scanning is done in reference to ground 24, as cited above);
	Samson fails to teach
	positioning a person's foot directly against a raised horizontal transparent support, the support overhanging a sloping mirror of the scanning module, obtaining a plurality of unobstructed images of a plantar portion of the immobilized foot indirectly, via the reflection of the mirror and the transparency of the transparent support, and moving the hand held scanner from one side of the scanning module to a rear side of the scanning module while maintaining the hand-held scanner below the plane of the transparent support.
	Ouaknine teaches 
	positioning a person's foot directly against a raised horizontal transparent support, the support overhanging a sloping mirror of the scanning module (Quaknine, FIG. 5; FIG. 8; page 4, para. 4, lines 13-21:

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    530
    661
    media_image2.png
    Greyscale
; “		 
    PNG
    media_image3.png
    193
    791
    media_image3.png
    Greyscale
”),
obtaining a plurality of unobstructed images of a plantar portion of the immobilized foot indirectly, via the reflection of the mirror and the transparency of the transparent support (Quaknine, FIG. 3; FIG. 5; FIG. 1; FIG. 2; page 4, para. 4, lines 13-21; see above; page 4, para. 5; page 5, para. 1, lines 1-7: 

    PNG
    media_image4.png
    288
    524
    media_image4.png
    Greyscale

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
; 

    PNG
    media_image5.png
    302
    707
    media_image5.png
    Greyscale
;
“		
    PNG
    media_image6.png
    91
    815
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    166
    795
    media_image7.png
    Greyscale
”;
the mirror 3 slopes downward beneath the transparent plate 1 and reflects the image of the plantar of the foot across the transparent portion), and
maintaining the scanner below the plane of the transparent support (Quaknine, FIG. 3; FIG. 5; FIG. 1; FIG. 2; page 4, para. 4, lines 13-21; page 4, para. 5; page 5, para. 1, lines 1-7; see above: 

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
;
as may be seen in FIG. 5, visual access is allowed to image the plantar of the face the foot where the camera 8 may be placed inside spacing between the transparent plane and the mirror (this is below the transparent plane) to take images of the mirror or the transparent plane from the bottom); as shown above, Samson teaches moving the hand-held scanner from one side of the scanning module to a rear side of the scanning module, and this may combined with the implementation of Quaknine so the hand-held the scanner below the plane of the transparent support).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of scanning a foot, as taught by Samson, to include the steps of positioning a person's foot directly against a raised horizontal transparent support, the support overhanging a sloping mirror of the scanning module, obtaining a plurality of unobstructed images of a plantar portion of the immobilized foot indirectly, via the reflection of the mirror and the transparency of the transparent support, and maintaining the scanner below the plane of the transparent support, as taught by Quaknine.
	The suggestion/motivation would have been so “the entire device is able to provide information on the position and excursions of the center of the pressures exerted by the feet of a standing subject on the device according to the invention with great precision and to provide an impression of the feet thus making it possible to locate the position of the feet and their outline” (Quaknine, abstract, lines 4-8).
Therefore, it would have been obvious to combine Samson, with Quaknine, to obtain the invention as specified in claim 12.
Regarding claim 13, Samson, in view of Quaknine teaches the method of claim 12, wherein the step of obtaining a plurality of unobstructed depth images of a plantar portion of the immobilized foot includes moving the hand-held scanner from the rear side of the scanning module to the other side of the scanning module, (Samson, FIG. 3A; see above; col. 5, lines 22-27; col. 5, lines 27-37: “

    PNG
    media_image25.png
    140
    546
    media_image25.png
    Greyscale
”); “

    PNG
    media_image26.png
    245
    536
    media_image26.png
    Greyscale
”;
Samson teaches moving the hand-held scanner 26 all around the foot 12 mobilized on the transparent pane 20; when the depth images of the plantar portion are taken, the hand-held scanner 26 is moved to the side of the scanning module 14 that is opposite of the leg to take depth images of the plantar (underside) side of the foot; therefore, the hand-held scanner 26 may have been on a rear side of the scanning module 14 to take dorsal depth images, and then moved, as described above, to the other side to take plantar depth images).
	Samson, in view Quaknine, fails to teach
while orienting the field of view of the hand-held scanner towards the mirror, across a spacing provided below a lateral edge of the transparent support.
	Quaknine further teaches
 	while orienting the field of view of the hand-held scanner towards the mirror, across a spacing provided below a lateral edge of the transparent support (Quaknine, FIG. 3; FIG. 5; FIG. 1; FIG. 2; page 4, para. 4, lines 13-21; page 4, para. 5; page 5, para. 1, lines 1-7; see above; page 6, para. 4, lines 4-14: 

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
; “

    PNG
    media_image27.png
    267
    825
    media_image27.png
    Greyscale
”;
as may be seen in FIG. 5, there is unobstructed spacing between the foot support and the base (the bottom of frame 6 where there are plurality of force sensors 8); visual access and a field of view is allowed to image the plantar of the face the foot where the camera 8 may be placed inside this spacing to take images of the mirror or the transparent plane from the bottom); the spacing bridges the sides and rear of the entire module); the spacing is the opening between the mirror 3 and transparent plate 1 and is below a lateral edge of the transport support 5).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of obtaining a plurality of unobstructed depth images of a plantar portion of the immobilized foot includes moving the hand-held scanner from the rear side of the scanning module to the other side of the scanning module, as taught by Samson, in view of Quaknine, to include the step of orienting the field of view of the hand-held scanner towards the mirror, across a spacing provided below a lateral edge of the transparent support, as further taught by Quaknine.
	The suggestion/motivation for doing so would have been so it is known “precisely the location of the feet on the platform and especially to draw their outline to determine the support polygon delimited by the external edges of the plantar supports” (Quaknine, page 2, para. 10, lines 4-6).
	Therefore, it would have been obvious to combine Samson and Quaknine, with Quaknine further, to obtain the invention as specified in claim 13.
	Regarding claim 14, Samson, in view of Quaknine, teaches the method of claim 12 wherein the step of obtaining a plurality of unobstructed depth images of a plantar portion of the immobilized foot includes moving the hand-held scanner upwardly and downwardly, (Samson, col. 6, lines 39-60: “

    PNG
    media_image28.png
    501
    535
    media_image28.png
    Greyscale
”);
the scanner is moved from taking depth images of the upper dorsal portion of the foot to moving downward to take depth images of the lower plantar portion of the foot so that the images taken of both upper and lower portions of the foot may be merged and registered before creating three-dimensional model)
while maintaining the field of view of the hand-held scanner oriented towards the mirror, across a spacing provided below a rear edge of the transparent support (Quaknine, FIG. 3; FIG. 5; FIG. 1; FIG. 2; page 4, para. 4, lines 13-21; page 4, para. 5; page 5, para. 1, lines 1-7; page 6, para. 4, lines 4-14; see claim 13 above).
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Samson, in view of Ouaknine, and in further view of U.S. Patent Application Publication No.: 2020/0197212 (Carlson et al.) (hereinafter Carlson).
	Regarding claim 15, Samson, in view of Quaknine, teaches the method of claim 12 further comprising, using a computer: constructing a 3D surface model of the dorsal portion of the immobilized foot using the depth images obtained from the hand-held scanner held above the plane of the transparent support (Samson, FIG. 3A; FIG. 3C; col. 5, lines 38-51:

    PNG
    media_image22.png
    585
    539
    media_image22.png
    Greyscale

    PNG
    media_image11.png
    530
    416
    media_image11.png
    Greyscale
; “

    PNG
    media_image12.png
    398
    666
    media_image12.png
    Greyscale
”);
	Samson, in view of Quaknine, fails to teach
constructing a 3D surface model of the plantar portion of the immobilized foot using the depth images obtained from the scanner; recognizing same surface portions redundant to both the dorsal portion 3D surface model and to the plantar portion 3D surface model; Constructing a 3D surface model of the whole foot by assembling surfaces from the dorsal portion 3D surface model to surfaces from the plantar portion 3D surface model based on the recognized redundant surfaces; and storing the 3D surface model of the foot in computer readable memory.
Carlson teaches
constructing a 3D surface model of the plantar portion of the immobilized foot using the depth images obtained from the hand-held scanner (Carlson, FIG. 7; FIG. 8; para. [0039], para. [0042], para, [0044]: 

    PNG
    media_image29.png
    529
    727
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    676
    265
    media_image30.png
    Greyscale
; “

    PNG
    media_image31.png
    277
    524
    media_image31.png
    Greyscale
”; “

    PNG
    media_image32.png
    322
    516
    media_image32.png
    Greyscale
”; “

    PNG
    media_image33.png
    188
    513
    media_image33.png
    Greyscale
”;
The “images” 42 and 44 of the dorsal and plantar portions respectively, are actually three-dimensional images taken by a hand-held camera 50 that has three-dimensional vision because of the depth sensor, such as the stucture.io depth sensor; therefore following the broadest reasonable interpretation of the term “3D surface model”, this claim limitation is equivalent to the three-dimensional images taken by the camera; the images 42 and 44 are 3D models although they are referred to as images);
recognizing same surface portions redundant to both the dorsal portion 3D surface model and to the plantar portion 3D surface model (Carlson, para. [0046], para. [0048]; FIG. 9: “

    PNG
    media_image34.png
    301
    520
    media_image34.png
    Greyscale
”; “

    PNG
    media_image35.png
    205
    513
    media_image35.png
    Greyscale
”;

    PNG
    media_image36.png
    515
    595
    media_image36.png
    Greyscale
;
the delamination filter removes components that are not needed for the full 3D model and the algorithm 66 cleans and isolates the data by smoothing the surface of the meshed image in point cloud; this is equivalent to removing redundant portions of the individual 3d models of the dorsal portion 44 and the plantar portion 42 (see FIG. 7 and FIG. 8 above) so the entire 3d model of the foot seen FIG, 9 may be generated; further in the UI shown in FIG. 11 below, unnecessary portions of the foot of the model may be removed).
constructing a 3D surface model of the whole foot by assembling surfaces from the dorsal portion 3D surface model to surfaces from the plantar portion 3D surface model based on the recognized redundant surfaces (Carlson, 

    PNG
    media_image37.png
    207
    513
    media_image37.png
    Greyscale
”;
the previous step of filtering the redundant surfaces and creating the final single 3D model are done simultaneously);
	and storing the 3D surface model of the foot in computer readable memory (Carlson, para. [0047]: “

    PNG
    media_image38.png
    100
    514
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    72
    515
    media_image39.png
    Greyscale
”;
the final 3D model is turned into a CAD model to be used as a reference to customize orthosis; therefore, to exist as a reference, the 3D CAD model must be stored implicitly in a computer readable memory for later use and editing).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of scanning a foot with a hand-held scanner, as taught by Samson, in view of Quaknine, to further include the steps of constructing a 3D surface model of the plantar portion of the immobilized foot using the depth images obtained from the scanner; recognizing same surface portions redundant to both the dorsal portion 3D surface model and to the plantar portion 3D surface model, constructing a 3D surface model of the whole foot by assembling surfaces from the dorsal portion 3D surface model to surfaces from the plantar portion 3D surface model based on the recognized redundant surfaces, and storing the 3D surface model of the foot in computer readable memory, as taught by Carlson.
	The suggestion/motivation for doing so would have been that “physicians would benefit from an image-capturing device that utilizes a method that would provide a quick, fully-customized collection of three-dimensional images of the foot, ankle, and leg in a true weight-bearing position that when meshed together create a carbon copy of the patient's anatomical portion used to produce a three-dimensional, custom orthopedic orthosis in a short amount of time, with in-office convenience, without the mess, resulting in more precise treatment” (Carlson, para. [0011]).
	Samson, in view of Quaknine, and in view Carlson teach 
	constructing a 3D surface model of the plantar portion of the immobilized foot using the depth images obtained from the hand-held scanner held below the plane of the transparent support (as described above, Carlson teaches constructing a 3D surface model of the plantar portion of the immobilized foot using the depth images obtained from the hand-held scanner, but as can be seen in FIG. 7 of Carlson above, the hand-held camera is held above the transparent support; Quaknine teaches holding the scanner below the plane of the transparent support in FIG. 5:

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale
;
therefore, the methods of Carlson, may be utilized in combination with the system and design of the scanning system of Quaknine to teach this limitation).
	Therefore, it would have been obvious to combine Samson and Quaknine, with Carlson to obtain the invention as specified in claim 15.
	Regarding claim 16, Samson, in view of Quaknine, and in view of Carlson, teaches the method of claim 15.
	Samson, in view of Quaknine, and in view of Carlson, fails to teach
	displaying the 3D surface model on a computer screen.
	Carlson further teaches
displaying the 3D surface model on a computer screen (Carlson, para. [0048]; FIG. 11: “

    PNG
    media_image40.png
    205
    513
    media_image40.png
    Greyscale

    PNG
    media_image41.png
    395
    611
    media_image41.png
    Greyscale

    PNG
    media_image42.png
    405
    592
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    474
    617
    media_image43.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of scanning a foot with a hand-held scanner, as taught by Samson, in view of Quaknine, and in view of Carlson, to further include the steps of displaying the 3D surface model on a computer screen, as further taught by Carlson.
The suggestion/motivation for doing so would have been “removing unnecessary portions 58 of the model 36 including portions of the hell and lower leg as well as interior section creating customized components of the orthosis 60, as seen in FIG. 11” (Carlson, para. [0048], lines 5-9).
Therefore, it would have been obvious to combine Samson, Quaknine, and Carlson, with Carlson further, to obtain the invention as specified in claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
/GANDHI THIRUGNANAM/ Primary Examiner, Art Unit 2662